t c memo united_states tax_court estate of austin korby deceased austin korby jr trustee of the austin and edna korby living_trust and estate of austin korby deceased transferor austin korby jr trustee of the austin and edna korby living_trust transferee petitioners v commissioner of internal revenue respondent docket no filed date david w johnson and james a beitz for petitioners helen h keuning for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency of dollar_figure in the federal estate_tax of the estate of austin korby the estate after concessions there are two issues remaining for decision is the value of the assets austin and edna korby austin and edna or the korbys transferred to the korby properties a limited_partnership kplp includable in the gross_estate under sections and we hold that dollar_figure percent of kplp’s value is includable under sec_2036 is the value of an annuity purchased in includable in the gross_estate we hold that the value of the annuity is so includable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts second supplemental stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed the mailing address for the estate was in fergus falls minnesota and austin dennis korby jr dennis austin and edna’s son and the trustee of the austin and edna 1respondent also determined a deficiency with respect to the estate of austin korby’s wife edna korby who died months before austin the issues concerning edna’s estate are addressed in a separate memorandum findings_of_fact and opinion of this court 2unless otherwise indicated all section references are to the internal_revenue_code in effect for the date of the decedent’s death and all rule references are to the tax_court rules_of_practice and procedure korby living_trust the living_trust resided in fergus falls minnesota austin died in minnesota i background austin and edna were married in they had four sons dennis gary alan korby donald wayne korby and steven glen korby in austin wa sec_79 years old and edna was years old in date edna was diagnosed with severe alzheimer’s dementia she resided in pelican lake health care center a nursing home from mid-date until she died on date from progressive dementia before austin suffered a stroke and was diagnosed with type ii diabetes hypertension and cardiac arrhythmias during austin was diagnosed with atrial fibrillation with slow ventricular response in date austin was hospitalized for pneumonia and an episode of congestive heart failure as a result he entered a nursing home for several weeks austin’s health deteriorated after this episode in the fall of austin was hospitalized again for pneumonia and was later transferred to a nursing home where he lived until his death on date austin died of coronary artery disease diabetes and pneumonia ii the austin edna korby living_trust in austin and dennis met with an attorney specializing in estate_planning on date with the assistance of the estate attorney austin and edna formed the living_trust as cotrustmakers austin and dennis were the only trustees of the living_trust from its inception until austin’s death on date edna was never a trustee of the living_trust the living_trust gave austin and edna the authority to control and direct payments from the living_trust add or remove living_trust property and amend or revoke the living_trust between and spring the following assets of the korbys were transferred to the living_trust a money market account a house in fergus falls minnesota a vacant lot in fergus falls minnesota a checking account a savings account household furnishings and items a 1-percent general_partnership interest in crane properties a limited_partnership crane properties a 2-percent general_partnership interest in kplp and the korbys’ monthly social_security checks during the living_trust also opened a checking account iii kplp on date kplp was formed under the minnesota limited_partnership act with the help of the estate attorney who had been involved in the formation of the living_trust austin edna and each of their sons signed the kplp limited_partnership agreement the kplp agreement as limited partners on date the living_trust was the sole general_partner of kplp from its formation until austin and dennis signed the kplp agreement as cotrustees of the living_trust the kplp agreement provided for management fees to be paid to the general_partner to be measured by the time required to manage and administer the partnership by the value of property under the general_partner s administration and by the responsibilities the general_partner s assume in discharging of the duties of office the general_partner was to decide the amounts of the management fees the kplp agreement also required kplp to reimburse the general_partner for all reasonable and necessary business_expenses incurred in managing and administering the partnership kplp was not funded and did not commence business until spring therefore kplp did not file a tax_return for in the living_trust transferred the money market account with a balance of dollar_figure to kplp in exchange the living_trust received a 2-percent general_partnership interest also in the korbys transferred the following assets to kplp stocks valued at dollar_figure state and municipal_bonds valued at dollar_figure and u s savings bonds worth dollar_figure the transferred assets in exchange austin and edna received a 98-percent limited_partnership_interest austin and edna then 3in the korbys reported income from these assets of dollar_figure gave 5-percent limited_partnership interests to irrevocable trusts created for each of their four sons approximately percent of the transferred assets had been held by austin and edna in joint_tenancy the remaining percent had been held by austin individually or in joint_tenancy with his sons as a result austin contributed dollar_figure percent of kplp’s assets edna contributed dollar_figure percent of kplp’s assets austin and edna’s sons contributed dollar_figure percent of kplp’s assets and the living_trust contributed percent of kplp’s assets after the transfers to the living_trust and kplp austin and edna did not have any bank accounts open in their own names for austin and edna filed identical form sec_709 u s gift_tax_return reporting gifts of percent of kplp’s limited_partnership interests and dollar_figure percent of crane properties’ limited_partnership interests to each of their sons’ irrevocable trusts the gift_tax returns reported the gifts as split_gifts they were given half from each of austin and edna the gift_tax returns also applied a 61-percent discount to the value of the transferred kplp interests because the interests were minority interests and lacked management control the kplp interests were valued at dollar_figure and the crane properties interests were valued at dollar_figure for a total gift of dollar_figure after kplp maintained five investment accounts at various investment companies and a checking account dividends and interest earned on the investment accounts were deposited into the checking account kplp’s checking account was also used to pay kplp’s expenses austin and dennis were the only signatories on the checking account in date austin purchased an annuity from lifeusa insurance co for dollar_figure austin named himself as the annuitant and kplp as the owner on the annuity application the annuity entitled austin to payments after the annuity date date for a 10-year period as long as he was living if austin died during the 10-year period the payments would continue to his sons as irrevocable beneficiaries austin’s sons were also entitled to a death_benefit if austin died before the annuity date as stated above the korbys transferred their house to the living_trust in and austin lived in the house until from through kplp and the living_trust paid many of the korbys’ household expenses the living_trust made payments to edna’s nursing home various drug stores other miscellaneous stores and the internal_revenue_service irs the living_trust also made occasional cash payments to austin to pay all these expenses the living_trust received cash payments from kplp and the korbys’ social_security payments kplp paid the utility and heating bills property taxes and insurance for the korbys’ residence and paid for subscriptions to newspapers and periodicals for each year kplp deducted as a business_expense percent of the home expenses the deductions were taken because in an irs audit for an earlier year it was determined that austin used percent of his home in his bridge-building business and was entitled to deduct the cost of that portion kplp also deducted the cost of austin’s subscriptions to newspapers and periodicals in each year the korbys received social_security income of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in on its federal_income_tax returns and its books_and_records kplp reported its interest and dividend income value and payments to the living_trust as follows year kplp income living_trust kplp value payments to dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number 1value of kplp assets on the date of austin’s death kplp reported distributions and guaranteed payments during and as follows guaranteed distributions distributions year pymts to gp to gp to lps none dollar_figure none dollar_figure none none big_number none none big_number none dollar_figure kplp did not report any guaranteed payments to limited partners in any year kplp paid dollar_figure in and dollar_figure in for income taxes owed by its limited partners in kplp paid dollar_figure for income taxes owed by its limited partners and reported the tax_payments as distributions to its limited partners for and the living_trust used income from austin and edna’s social_security payments and the guaranteed payments from kplp to pay approximately dollar_figure per month to pelican lake health care center for edna’s care austin and edna reported medical_expenses of dollar_figure dollar_figure and dollar_figure on their and federal_income_tax returns respectively in date kplp redeemed the u s savings bonds that austin and edna had contributed in the u s treasury issued kplp two checks for dollar_figure each one check was endorsed to the national western life_insurance co to purchase an annuity on the annuity application dennis was named as the annuitant and the four korby sons were named as the four equal owners and beneficiaries the other check was deposited into the living trust’s checking account kplp did not report this amount on its return as a distribution or a guaranteed_payment to the living_trust from these funds the living_trust issued a dollar_figure check to each of the korby sons and retained the remaining dollar_figure kplp reported the interest earned on the u s savings bonds as income on its federal_income_tax return austin and edna’s joint federal_income_tax return for was filed by dennis as personal representative for each estate the return was the first return on which it was reported that austin and edna were liable for self-employment_tax on the payments from kplp the living_trust remained kplp’s general_partner after austin and edna died the living_trust held the same property from the spring of until austin’s death and the living trust’s property was worth dollar_figure on the date of austin’s death pursuant to the terms of the living_trust agreement austin and edna’s funeral_expenses and austin’s estate_taxes were paid_by the living_trust on date kplp issued a check to the living_trust for dollar_figure on the same day the living_trust paid estate_taxes of dollar_figure owed by austin’s estate the living_trust agreement provided that upon the death of the first of austin or edna to die the living_trust would split into a marital_deduction_trust and a family_trust all of the living_trust property less the amount necessary to use the unified_credit amount in effect for the year of death was to be transferred to the marital_deduction_trust the remaining assets were to be transferred to the family_trust iv the estate_tax_return the estate filed form_706 u s estate and generation- skipping transfer_tax return on date the estate reported the residence the vacant lot a checking account personal_property a 1-percent general_partnership interest in crane properties and a 2-percent general_partnership interest in kplp as owned directly by austin at his death the estate also claimed deductions for funeral_expenses and debts of the decedent adjusted_taxable_gifts of dollar_figure for the gifts of kplp and crane properties interests gross_estate tax of dollar_figure subject_to the maximum unified_credit against estate_tax of dollar_figure and tax due of dollar_figure on date respondent issued a notice_of_deficiency addressed to the estate and the living_trust on the same day respondent issued a notice_of_deficiency to the living_trust as transferee of the estate’s liabilities the notices in the notices respondent determined that the full values of the assets held by kplp were includable in the gross_estate under sec_2036 and sec_2038 respondent also determined that the values of the assets held by the living_trust were includable in the gross_estate under sec_2036 and sec_2038 respondent also reduced the estate’s adjusted_taxable_gifts from dollar_figure to dollar_figure reflecting in part respondent’s exclusion of the gifts of kplp interests the deficiency in estate_tax totaled dollar_figure opinion respondent argues that the value of the property transferred by austin and edna to kplp is includable in austin’s and edna’s gross estates under sec_2036 and and or a the estate argues that sec_2036 and sec_2038 do not apply to the assets the korbys transferred to kplp because austin and edna retained no right to income from the corpus of or power_of_appointment over them kplp received the assets in a bona_fide sale for adequate_and_full_consideration in money or money’s worth and austin and edna did not retain ownership or control_over the assets alone or in conjunction with anyone else or the power alone or in conjunction with anyone else to alter amend revoke or terminate the enjoyment by any person of the assets see sec_2036 and a respondent’s determination in the notice_of_deficiency is entitled to a presumption of correctness see rule a the parties do not address sec_7491 the estate does not argue that the burden_of_proof has shifted to respondent under sec_7491 and it has failed to establish that it ha sec_4the estate does not challenge respondent’s inclusion of the living_trust property under sec_2036 and sec_2038 or his adjustment to the adjusted_taxable_gifts we therefore accept these adjustments complied with the requirements of sec_7491 therefore we conclude that the estate’s burden_of_proof does not shift to respondent the internal_revenue_code imposes a federal estate_tax on the transfer of the taxable_estate of a decedent who is a citizen or resident_of_the_united_states sec_2001 the value of the gross_estate includes the value of all property to the extent of the decedent’s interest therein on the date of death sec_2033 i sec_2036 the purpose of sec_2036 is to include in a deceased taxpayer’s gross_estate the value of inter_vivos transfers that were testamentary in nature 395_us_316 sec_2036 a generally provides that if sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration in money or money’s worth and retains certain enumerated rights or interests in the property which are not relinquished until death the full value of the transferred property will be included in the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which he did not relinquish before his death and the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration in money or money’s worth the parties do not dispute that austin and edna made an inter_vivos transfer of property when they contributed the assets to kplp therefore we conclude that this requirement is met a retention of rights in transferred property sec_2036 requires the inclusion of the value of transferred property with respect to which a decedent retained by express or implied agreement possession enjoyment or the right to income respondent argues that austin and edna retained by express and implied agreement until they died the sec_2036 provides that the retention of the right to vote shares of a controlled_corporation that were transferred by a decedent is the retention of the enjoyment of the transferred property enjoyment of the assets they transferred to kplp the estate argues that austin and edna retained no rights with respect to the transferred property and that no agreement express or implied existed we agree with respondent that an implied agreement existed between austin on his own behalf and on behalf of edna and the four korby sons that after the assets were transferred to kplp income from the assets would continue to be available to austin and edna for as long as they needed income in when austin and edna transferred dollar_figure worth of assets to kplp edna was living in a nursing home and suffering from severe dementia edna’s nursing home costs were approximately dollar_figure per month austin had experienced a stroke and had been diagnosed with various ongoing ailments it is reasonable to believe that austin and edna expected to incur significant medical_expenses in the future austin and edna reported medical_expenses of over dollar_figure approximately double their social_security income in each of the years before they died it was clear that the korbys’ social_security income would not cover their basic expenses in the future despite their expected increased expenses however austin and edna retained in their 7because we find an implied agreement we need not decide whether an express agreement existed that gave austin and edna the possession of enjoyment of or right to income from the transferred assets names or the name of their living_trust only their house a vacant lot bank accounts with a total balance of dollar_figure a percent interest in crane properties a 2-percent interest in kplp and the right to receive social_security income kplp paid the korbys’ home expenses after their assets were transferred to it in order to pay the korbys’ other basic living_expenses kplp also distributed significant percentages of its income to the living_trust ranging from percent of its income in to percent of its income in which paid their remaining expenses these payments from kplp to the living_trust totaled at least percent of the korbys’ income in each of the years before they died the estate argues that the cash payments that kplp made to the living_trust and the payments of the korbys’ home expenses were management fees paid for austin’s services as a money manager for the kplp assets the estate further claims that austin and edna were financially able to transfer their income- producing assets to kplp because they expected the living_trust to receive management fees that would provide enough income to them we do not believe that the payments to the living_trust were management fees the purported fees amounted to dollar_figure to dollar_figure in each of the years before the korbys died the amounts were used by the living_trust to pay edna’s nursing home costs of over dollar_figure per year and the korbys’ taxes medical_expenses and other various expenses the amounts were used entirely by austin and edna and not by dennis who was cotrustee of the general_partner and was entitled to half of any management fees while the living_trust received management fees totaling over dollar_figure during the years at issue the limited partners who owned percent of kplp received only one distribution totaling dollar_figure for taxes in further no management_contract was executed and the fees were paid at varying times and amounts as austin requested them the purported fees were not based on any regular or prescribed method of payment or computation dennis testified that he caused kplp to make payments to the living_trust whenever austin requested them because he was raised not to say no to his father he stated that he and his father discussed the amounts of the management fees in and they wrote down the amounts on pieces of paper at the kitchen table these notes regarding the purported fees were not produced by the estate at trial the estate submitted an expert report by paul r kenworthy c f p in which he opined that money managers generally receive fees of to percent of the asset values in the portfolios they manage mr kenworthy testified that fees are generally not determined by the income of the portfolio because income amounts vary with different types of investments we accept mr kenworthy’s testimony that money managers generally earn to 5-percent management fees however the record shows that although kplp held approximately investments austin made only sales or purchases between and dennis testified that few trades were made because his parents had low bases in the investments and kplp would recognize significant income if they were sold given the plan to hold the investments in order to avoid tax the degree of anticipated management of those assets would have been minimal the only other management activity the estate claims austin undertook was reading newspapers and periodicals daily the living_trust continued to receive the purported management fee income and use it to pay the korbys’ expenses even after dennis took over most of austin’s duties managing kplp’s assets in date as reported in the minutes of the partnership during their lives austin and edna never reported self- employment income from their purported management income only after their deaths was the income treated as self-employment_income on an income_tax return filed by dennis while we believe that austin was skilled at managing his portfolio the amount of work and time he committed to managing kplp’s assets did not rise to the level that an independent money manager might have committed and kplp’s assets under austin’s own plan to avoid recognition of gain required little management while the passive nature of transferred assets is generally not determinative in a sec_2036 analysis of their transfer to a family limited_partnership we believe the lack of activity by austin with respect to the kplp assets is relevant to the issue of whether the payments the living_trust received from kplp were management fees all these facts taken together show that austin and edna had an implied agreement with their sons that austin and edna were entitled to the income from the assets they transferred to kplp kplp was formed as a testamentary vehicle designed to transfer austin’s and edna’s assets to their sons during their lives at a significant discount while retaining for austin and edna the economic enjoyment of those assets b the bona_fide sale exception having concluded that austin and edna retained the enjoyment of and right to income from the assets they transferred to kplp we must now determine whether sec_2036 is nonetheless inapplicable as a result of the bona_fide sale exception we recently held in estate of bongard v commissioner t c ___ slip op pincite that in the context of family limited_partnerships the bona_fide sale exception is met where the record establishes the existence of a legitimate and significant nontax reason for the transfer and the transferors received partnership interests proportionate to the value of the property transferred see eg 382_f3d_367 3d cir affg tcmemo_2002_ 371_f3d_257 5th cir the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation see estate of harper v commissioner tcmemo_2002_121 estate of harrison v commissioner tcmemo_1987_8 a significant purpose must be an actual motivation not a theoretical justification the facts and circumstances of each case must be examined in order to determine whether the bona_fide sale exception has been met certain factors indicate that a bona_fide sale has not occurred factors that support a finding that a sale was not bona_fide are the taxpayer’s standing on both sides of the transaction estate of hillgren v commissioner tcmemo_2004_ the taxpayer’s financial dependence on distributions from the partnership estate of thompson v commissioner supra estate of harper v commissioner supra the partners’ commingling of partnership funds with their own estate of thompson v commissioner supra and the taxpayer’s failure to actually transfer the property to the partnership estate of hillgren v commissioner supra austin formed kplp with the help of his estate lawyer but without the involvement of his sons who were each to be percent owners through trusts and who each signed the kplp agreement austin alone decided which of his and edna’s assets would be contributed to kplp the terms of the kplp agreement that the living_trust would receive management fees as general_partner and whether the limited partners would receive any distributions in his testimony dennis was unfamiliar with the terms of the kplp agreement he thought its terms were followed at all times but was unsure how the management fees were to be determined gary korby one of dennis’s brothers testified that he was not aware that his father received management fees from kplp that he was not represented in the formation of kplp and that he did not know how he acquired his interest in kplp whether by gift or otherwise he also testified that although he signed the kplp agreement in the first time his father explained the partnership to him and gave him a chance to ask questions about it was at a partnership meeting in date dennis’ other two brothers did not testify at trial but the parties stipulated that their testimony would echo gary’s testimony these facts indicate that none of austin’s and edna’s four sons was involved in the formation of the partnership or the drafting of the kplp agreement austin essentially stood on all sides of the partnership’s formation and approved the provisions of the kplp agreement without negotiation or input from the limited partners the circumstances leading us to conclude above that the payments from kplp to the living_trust were not management fees also weigh against a conclusion that the sale of assets to kplp was bona_fide the korbys’ use of kplp income for basic living_expenses is inconsistent with a finding of a bona_fide transfer by drafting the kplp agreement to allow the living_trust to determine the amounts of its purported fees as general_partner and by making dennis with whom austin had an implied agreement his cotrustee austin ensured that he and edna would be provided with sufficient income from the kplp assets during their lifetimes the estate argues that the creation of kplp was bona_fide because austin and edna created kplp to protect the family from commercial and personal injury liability resulting from their bridge-building business as well as liability arising from divorce the estate points to provisions in the kplp agreement that prevented any partner from unilaterally forcing a distribution of partnership property and restricted transfer of the limited_partnership interests however the estate has not shown that the terms of the kplp agreement would prevent a creditor of a partner from obtaining that partner’s kplp interest in an involuntary transfer the limited protection kplp gave the family and the other evidence in the record lead us to believe that credit protection was not a significant reason for forming kplp rather austin and edna formed kplp in order to make a testamentary transfer of their assets to their sons at a discounted value while still having access to the income from those assets for their lifetime instead of retaining assets sufficient to provide the income they would need as their medical_expenses grew austin and edna used kplp in an attempt to insulate all of their income-producing assets from the estate_tax as a result we find that the transfer of austin’s and edna’s assets to kplp was not a bona_fide sale for full and adequate_consideration therefore sec_2036 applies to the kplp assets that were contributed by austin and edna given this conclusion we need not address respondent’s argument for inclusion under sec_2036 and sec_2038 kplp’s assets were contributed as follows edna austin korby sons living_trust total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parties agree that if sec_2036 applies to the assets contributed to kplp by austin and edna dollar_figure percent of kplp’s value should be included in austin’s gross_estate and dollar_figure percent of kplp’s value should be included in edna’s gross_estate in calculating the values of the kplp assets pincitethi sec_58 46-percent portion of kplp’s value is includable in austin’s gross_estate in addition to the 2-percent kplp general_partnership interest held by the living_trust which the estate does not dispute is included in austin’s gross_estate under sec continued austin’s death the parties shall take into consideration their stipulation that the value of amoco stock at austin’s death was dollar_figure5 per share not dollar_figure per share as stated in the notice_of_deficiency ii the and annuities the estate argues that respondent incorrectly included the annuity valued at dollar_figure at austin’s death in the kplp assets the estate does not object to respondent’s valuation of the annuity the annuity entitled austin to payments after the annuity date for a 10-year period as long as he was living if austin died during the 10-year period the payments would continue to his beneficiaries austin’s sons were named as irrevocable beneficiaries which also entitled them to a death_benefit if austin died before the annuity date sec_2039 provides that the gross_estate must include the value of an annuity receivable by a beneficiary by reason of surviving a decedent under a contract or agreement if under such contract or agreement an annuity_or_other_payment was payable to the decedent or the decedent possessed the right to receive such annuity or payment either alone or in conjunction with another for his life or for any other period not ascertainable without reference to his death or for any period which does not in fact end before his death continued a as living_trust property in addition the calculation of the portion includable in each gross_estate takes into account that the 28-percent interest contributed by the korby sons is not included in either austin’s or edna’s gross_estate sec_2039 however provides that sec_2039 applies only to the part of the value of the annuity proportionate to that part of the purchase_price therefor contributed by the decedent the estate has shown that the annuity was purchased in using dollar_figure of kplp’s funds because the purchase_price of the annuity was contributed entirely by kplp and none was paid_by austin the value of the annuity is not includable in austin’s gross_estate under sec_2039 however the fact that an amount is not includable in a decedent’s gross_estate under sec_2039 does not preclude its inclusion in the gross_estate under some other section of the estate_tax laws see 58_tc_241 citing sec_20_2039-1 estate_tax regs the annuity was purchased by kplp and was included as one of its assets when austin died its value is therefore includable in austin’s gross_estate under sec_2036 to the same extent the values of the other kplp assets are includable in calculating kplp’s total value the value of the annuity agreed upon by the parties as dollar_figure at austin’s death should be included the portions includable in austin’s gross_estate the 46-percent interest he contributed and the percent general_partnership interest owned by the living_trust shall then be calculated from the total value the estate also argues that the value of the annuity purchased in by austin using the proceeds of kplp’s u s savings bonds should not be included in austin’s gross_estate the estate does not argue that the annuity should not be treated as a gift or contest the value respondent ascribed to the annuity dollar_figure the estate’s argument is moot respondent does not argue that it should be included in the gross_estate the estate does not dispute respondent’s adjustment of the estate’s adjusted_taxable_gifts by the value of the annuity iii the family_trust finally the estate argues that the value of the portion of property included in edna’s gross_estate that was transferred to a family_trust pursuant to the terms of the living_trust agreement should not be included in austin’s gross_estate the record shows that the family_trust was created in and filed federal_income_tax returns for and austin’s estate_tax_return reported as a debt of the decedent dollar_figure due the family_trust payable out of the proceeds of the sale of the homestead as established by the estate of edna korby date of death july the record does not show that the homestead was sold at any time or that austin’s estate paid dollar_figure to the family_trust in addition the income_tax returns filed by the family_trust show that the family_trust was not created until date approximately the time austin’s and edna’s estate_tax returns were filed and months after austin’s death because there is no evidence that any property had been placed in the family_trust as of the time of austin’s death the family_trust is not pertinent to our determination of the amount of estate_tax owed by austin’s estate to reflect the foregoing and concessions by the parties decision will be entered under rule
